Exhibit 99.1 Date: July 18th, 2012 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: ADVANTAGE OIL & GAS LTD Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Special Meeting Record Date for Notice of Meeting : 09/08/2012 Record Date for Voting (if applicable) : 09/08/2012 Beneficial Ownership Determination Date : 09/08/2012 Meeting Date : 13/09/2012 Meeting Location (if available) : Calgary, AB Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 00765F101 CA00765F1018 COMMON US RESTRICTED 00765F309 US00765F3091 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for ADVANTAGE OIL & GAS LTD
